In consolidated negligence actions to recover damages for personal injuries, etc., appellants, two of the defendants in Action No. 3, appeal from so much of an order of the Supreme Court, Queens County, dated June 17, 1976, as granted the branches of the motion of the plaintiffs in said action which sought leave to serve an amended complaint against them, containing a cause of action pursuant to section 205-a of the General Municipal Law. Order affirmed insofar as appealed from, with $50 costs and disbursements. The order granting leave to amend the complaint was a proper exercise of discretion. Such leave is freely given. Gulotta, P. J., Hopkins, Shapiro and Hawkins, JJ., concur.